 

 

 

 

[gudmlrmqu1d4000001.jpg]Amendment to Loan Documents

 

 

THIS AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) is made as of August 30,
2019 by and between WESBANCO, INC. (the “Borrower”), and PNC BANK, NATIONAL
ASSOCIATION (the “Bank”).

 

BACKGROUND

 

A.The Borrower or another obligor has executed and delivered to the Bank (or a
predecessor which is now known by the Bank’s name as set forth above), one or
more promissory notes, letter agreements, loan agreements, security agreements,
mortgages, pledge agreements, collateral assignments, and other agreements,
instruments, certificates and documents, some or all of which are more fully
described on attached Exhibit A, which is made a part of this Amendment
(collectively as amended from time to time, the “Loan Documents”) which evidence
or secure some or all of the indebtedness and other obligations of the Borrower
to the Bank for one or more loans or other extensions of credit (as used herein,
collectively, together with the Obligations, if and as defined in the Loan
Documents, the “Obligations”).  Any initially capitalized terms used in this
Amendment without definition shall have the meanings assigned to those terms in
the Loan Documents.  

 

B.The Borrower and the Bank desire to amend the Loan Documents as provided for
in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties hereto agree as follows:

 

1.Certain of the Loan Documents are amended as set forth in Exhibit A.  Any and
all references to any Loan Document in any other Loan Document shall be deemed
to refer to such Loan Document as amended by this Amendment.  This Amendment is
deemed incorporated into each of the Loan Documents.  To the extent that any
term or provision of this Amendment is or may be inconsistent with any term or
provision in any Loan Document, the terms and provisions of this Amendment shall
control.

 

2.The Borrower hereby certifies that: (a) all of its representations and
warranties in the Loan Documents, as amended by this Amendment, are, except as
may otherwise be stated in this Amendment: (i) true and correct as of the date
of this Amendment, (ii) ratified and confirmed without condition as if made
anew, and (iii) incorporated into this Amendment by reference, (b) no Event of
Default or event which, with the passage of time or the giving of notice or
both, would constitute an Event of Default, exists under any Loan Document which
will not be cured by the execution and effectiveness of this Amendment, (c) no
consent, approval, order or authorization of, or registration or filing with,
any third party is required in connection with the execution, delivery and
carrying out of this Amendment or, if required, has been obtained, and (d) this
Amendment has been duly authorized, executed and delivered so that it
constitutes the legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms.  The Borrower confirms that the Obligations remain
outstanding without defense, set off, counterclaim, discount or charge of any
kind as of the date of this Amendment.  

 

3.The Borrower hereby confirms that any collateral for the Obligations,
including liens, security interests, mortgages, and pledges granted by the
Borrower or third parties (if applicable), shall continue unimpaired and in full
force and effect, and shall cover and secure all of the Borrower’s existing and
future Obligations to the Bank, as modified by this Amendment.

 

 

Form 17A – Multistate  Rev. 05/19

--------------------------------------------------------------------------------

4.As a condition precedent to the effectiveness of this Amendment, the Borrower
shall comply with the terms and conditions (if any) specified in Exhibit A.

 

5.To induce the Bank to enter into this Amendment, the Borrower waives and
releases and forever discharges the Bank and its officers, directors, attorneys,
agents, and employees from any liability, damage, claim, loss or expense of any
kind that it may have against the Bank or any of them arising out of or relating
to the Obligations.  The Borrower further agrees to indemnify and hold the Bank
and its officers, directors, attorneys, agents and employees harmless from any
loss, damage, judgment, liability or expense (including attorneys’ fees)
suffered by or rendered against the Bank or any of them on account of any claims
arising out of or relating to the Obligations.  The Borrower further states that
it has carefully read the foregoing release and indemnity, knows the contents
thereof and grants the same as its own free act and deed.

 

6.This Amendment may be signed in any number of counterpart copies and by the
parties to this Amendment on separate counterparts, but all such copies shall
constitute one and the same instrument.   Delivery of an executed counterpart of
a signature page to this Amendment by facsimile transmission shall be effective
as delivery of a manually executed counterpart.  Upon written request by the
other party (which may be made by electronic mail), any party so executing this
Amendment by facsimile transmission shall promptly deliver a manually executed
counterpart, provided that any failure to do so shall not affect the validity of
the counterpart executed by facsimile transmission.  

 

7.Notwithstanding any other provision herein or in the other Loan Documents, the
Borrower agrees that this Amendment, the Note, the other Loan Documents, any
other amendments thereto and any other information, notice, signature card,
agreement or authorization related thereto (each, a “Communication”) may, at the
Bank’s option, be in the form of an electronic record.  Any Communication may,
at the Bank’s option, be signed or executed using electronic signatures.  For
the avoidance of doubt, the authorization under this paragraph may include,
without limitation, use or acceptance by the Bank of a manually signed paper
Communication which has been converted into electronic form (such as scanned
into PDF format) for transmission, delivery and/or retention.  The Borrower and
the Bank acknowledge and agree that the methods for delivering Communications,
including notices, under the Loan Documents include electronic transmittal to
any electronic address provided by either party to the other party from time to
time.  

 

8.The Bank may modify this Amendment for the purposes of completing missing
content or correcting erroneous content, without the need for a written
amendment, provided that the Bank shall send a copy of any such modification to
the Borrower (which notice may be given by electronic mail).

 

9.This Amendment will be binding upon and inure to the benefit of the Borrower
and the Bank and their respective heirs, executors, administrators, successors
and assigns.

 

10.This Amendment has been delivered to and accepted by the Bank and will be
deemed to be made in the State where the Bank’s office indicated in the Loan
Documents is located.  This Amendment will be interpreted and the rights and
liabilities of the parties hereto determined in accordance with the laws of the
State where the Bank’s office indicated in the Loan Documents is located,
excluding its conflict of laws rules, including without limitation the
Electronic Transactions Act (or equivalent) in such State (or, to the extent
controlling, the laws of the United States of America, including without
limitation the Electronic Signatures in Global and National Commerce Act).

 

11.Except as amended hereby, the terms and provisions of the Loan Documents
remain unchanged, are and shall remain in full force and effect unless and until
modified or amended in writing in accordance with their terms, and are hereby
ratified and confirmed.  Except as expressly provided herein, this Amendment
shall not constitute an amendment, waiver, consent or release with respect to
any provision of any Loan Document, a waiver of any default or Event of Default
under any Loan Document, or a waiver or release of any of the Bank’s rights and
remedies (all of which are hereby reserved).  The Borrower expressly ratifies
and confirms the confession of

- 2 -

Form 17A – Multistate Rev. 05/19

--------------------------------------------------------------------------------

judgment (if applicable) and waiver of jury trial or arbitration provisions
contained in the Loan Documents, all of which are incorporated herein by
reference.

 

WITNESS the due execution of this Amendment as a document under seal as of the
date first written above.

 

 

WESBANCO, INC.

 

 

 

 

 

By: /s/ Robert H. Young

 

(SEAL)

 

Print Name: Robert H. Young

 

Title: Executive V/P – Chief Financial Officer

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:  /s/ Gisella Del Frate

 

Gisella Del Frate                  (SEAL)Vice President

 

 

 

 

 




- 3 -

Form 17A – Multistate Rev. 05/19

--------------------------------------------------------------------------------

EXHIBIT A TO

AMENDMENT TO LOAN DOCUMENTS

DATED AS OF AUGUST 30, 2019

WESBANCO, INC.

 

A.

The “Loan Documents” that are the subject of this Amendment include the
following (as each of such documents has been amended, modified or otherwise
supplemented previously):

 

1.Committed Line of Credit Note dated September 5, 2014 in the principal amount
of $25,000,000.00 executed and delivered to the Bank by the Borrower (the
“Existing Note”).

 

2.Letter Agreement dated September 5, 2014 between the Borrower and the Bank
(the “Letter Agreement”).

 

3.Amendment to Loan Documents dated as August 25, 2016 between the Borrower and
the Bank.

 

4.All other documents, instruments, agreements, and certificates executed and
delivered in connection with the Loan Documents listed in this Section A.

 

B.The Loan Documents are amended as follows:

 

1.Section 1 of the Letter Agreement is hereby amended and restated to read in
its entirety as follows:

“1.Facility and Use of Proceeds.This is a committed revolving line of credit
under which the Borrower may request and the Bank, subject to the terms and
conditions of this Agreement, will make advances to the Borrower from time to
time until the Expiration Date, in an aggregate amount outstanding at any time
not to exceed $30,000,000 (the “Line of Credit”).  The “Expiration Date” shall
have the meaning set forth in the note evidencing the Line of Credit.  Advances
under the Line of Credit will be used for general business purposes of the
Borrower.  The Borrower may elect once at its option (the “Conversion Option”),
by providing the Bank irrevocable written notice at least five (5) days prior to
the Expiration Date (such date on which the Borrower gives such notice under the
Conversion Option is referred to as the “Conversion Date”), to convert all or a
portion of the outstanding principal amount under the Line of Credit (such
outstanding principal amount to be converted, is referred to as the “Conversion
Amount”) into a term loan (the “Term Loan” and collectively with the Line of
Credit, the “Loan”); provided that such Term Loan shall (a) constitute a “Loan”
hereunder and shall be evidenced by the Note (as defined below, as the same may
be amended, restated, modified or replaced from time to time), (b) in a
principal amount equal to at least $1,000,000 (or in multiple integrals of
$1,000,000 in excess thereof) and (c) be repaid in consecutive monthly
installments over two (2) years following the Conversion Date based on a four
(4) year amortization with a balloon payment of all outstanding principal and
interest on the second anniversary of the Conversion Date, as set forth in the
Note.  In the event the Borrower exercises the Conversion Option, the maximum
principal amount available to be borrowed under the Line of Credit will be
permanently reduced by the Conversion Amount.  For avoidance of doubt, as
principal is repaid on the Term Loan it may not be re-borrowed.  The maximum
aggregate principal amount outstanding on the Loan shall not exceed $30,000,000
at any time.”

 

2.Restated Note.  Concurrently with the execution and delivery of this
Amendment, the Borrower shall execute and deliver to the Bank an Amended and
Restated Committed Line of Credit Note (the “Restated Note”) evidencing the Line
of Credit in the principal amount of $30,000,000.00, in form and substance
satisfactory to the Bank.  Upon receipt by the Bank of the Restated Note, the
Existing Note shall be canceled; all accrued and unpaid interest on the Existing
Note shall thereafter be evidenced by the Restated Note; and all references to
the “Note” evidencing the Line of Credit in any documents relating

- 4 -

Form 17A – Multistate Rev. 05/19

--------------------------------------------------------------------------------

thereto shall thereafter be deemed to refer to the Restated Note.  Without
duplication, the Restated Note shall not constitute a novation and shall in no
way extinguish the Borrower’s unconditional obligation to repay all
indebtedness, including accrued and unpaid interest, evidenced by the Existing
Note.

 

3.The following new subsection (n) is hereby added to Section 6 of the
Representations and Warranties to the Letter Agreement at the end thereof to
read as follows:

 

“(n)Beneficial Owners.  If the Borrower is or was required to execute and
deliver to the Bank a Certification of Beneficial Owner(s) (individually and
collectively, as updated from time to time, the “Certification of Beneficial
Owners”), the Borrower hereby represents and warrants that the information in
the Certification of Beneficial Owners, as updated from time to time in
accordance with this Agreement, is true, complete and correct as of the date
thereof, as of the date hereof and as of the date any such update is delivered
to the Bank.  The Borrower acknowledges and agrees that the Certification of
Beneficial Owners is a Loan Document.”

 

4.The following new subsection (h) is hereby added to Section 5 of the Covenants
to the Letter Agreement at the end thereof to read as follows:

 

“(h)Certification of Beneficial Owners and Other Additional Information.  The
Borrower agrees that until all Obligations have been paid in full and any
commitments of the Bank to the Borrower have been terminated, the Borrower will
provide: (i) such information and documentation as may reasonably be requested
by the Bank from time to time for purposes of compliance by the Bank with
applicable laws (including without limitation the USA Patriot Act and other
“know your customer” and anti-money laundering rules and regulations), and any
policy or procedure implemented by the Bank to comply therewith and (ii) if the
Borrower is or was required to deliver a Certification of Beneficial Owners to
the Bank, (a) confirmation of the accuracy of the information set forth in the
most recent Certification of Beneficial Owners provided to the Bank, as and when
requested by the Bank; and (b) a new Certification of Beneficial Owners in form
and substance acceptable to the Bank when the individual(s) identified as a
controlling party and/or a direct or indirect individual owner on the most
recent Certification of Beneficial Owners provided to the Bank have changed.”

 

C.

Conditions to Effectiveness of Amendment: The Bank’s willingness to agree to the
amendments set forth in this Amendment is subject to the prior satisfaction of
the following conditions:

 

1.Execution by all parties and delivery to the Bank of this Amendment.

2.The Restated Note.

3.Payment by the Borrower to the Bank of a renewal fee in the amount of
$37,500.00.

 

- 5 -

Form 17A – Multistate Rev. 05/19